Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  April 7, 2017                                                     Stephen J. Markman,
                                                                               Chief Justice

  154524                                                             Robert P. Young, Jr.
  154526                                                                  Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
                                                                          Joan L. Larsen,
  SOUTH DEARBORN ENVIRONMENTAL                                                      Justices
  IMPROVEMENT ASSOCIATION, INC.,
  DETROITERS WORKING FOR
  ENVIRONMENTAL JUSTICE, ORIGINAL
  UNITED CITIZENS OF SOUTHWEST
  DETROIT, and SIERRA CLUB,
             Petitioners-Appellees,
  v                                            SC: 154524
                                               COA: 326485
                                               Wayne CC: 14-008887-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DAN WYANT,
            Respondents-Appellants,
  and
  AK STEEL CORPORATION,
            Appellee.

  _________________________________________/
  SOUTH DEARBORN ENVIRONMENTAL
  IMPROVEMENT ASSOCIATION, INC.,
  DETROITERS WORKING FOR
  ENVIRONMENTAL JUSTICE, ORIGINAL
  UNITED CITIZENS OF SOUTHWEST
  DETROIT, and SIERRA CLUB,
             Petitioners-Appellees,
  v                                            SC: 154526
                                               COA: 326485
                                               Wayne CC: 14-008887-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DAN WYANT,
            Respondents-Appellees,
  and
  AK STEEL CORPORATION,
            Appellant.
                                                                                                              2



_________________________________________/

       On order of the Court, the applications for leave to appeal the July 12, 2016
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on whether to grant the applications or take other action. MCR 7.305(H)(1).
The parties shall file supplemental briefs within 42 days of the date of this order
addressing: (1) whether MCL 324.5505(8) and MCL 324.5506(14) prescribe the
applicable time period for filing a petition for judicial review of the Department of
Environmental Quality’s issuance of the permit that the petitioners are seeking to
challenge, and (2) if not, whether the issuance of that permit was a decision of that
agency subject to the contested case provisions of the Administrative Procedures Act,
such that the time period for filing a petition for judicial review set forth in MCR
7.119(B)(1) applies, rather than the time period established by MCR 7.123(B)(1) and
MCR 7.104(A). The parties should not submit mere restatements of their application
papers.

        The total time allowed for oral argument shall be 40 minutes: 20 minutes for
petitioners, and 20 minutes for respondent and AK Steel Corporation, to be divided at
their discretion. MCR 7.314(B)(2).




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 7, 2017
       t0404
                                                                            Clerk